DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/01/2020 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Christina Mangelsen on 03/02/2021 and 03/04/2021.
The application has been amended as follows: 
Cancel claims 35-39.
Amend claim 7 as follows:
7.    (Currently Amended) A bioreactor comprising: 
a circulatory flow path defined through the bioreactor:
a module comprising a holder for cellular material removably locatable within the module, the holder dividing the module into an upper chamber and a lower chamber, the holder comprising 
a pressure chamber separated from the lower chamber by a flexible membrane;
a first compliance chamber, comprising a first end and a second, opposite end and a length between the first end and the second end defining an interior, wherein a cross-sectional area at the first end is larger than a cross-sectional area at the second end, the first end of the first compliance chamber comprising a first attachment for attaching the first compliance chamber to the circulatory flow path with the circulatory flow path in fluid communication with the interior of the first compliance chamber, the second end of the first compliance chamber being open to a surrounding atmosphere such that the interior of the first compliance chamber is in fluid communication with the surrounding atmosphere;
a second compliance chamber comprising a first end and a second, opposite end and a length between the first end and the second end defining an interior, the first end of the second compliance chamber comprising a second attachment for attaching the second compliance chamber to the circulatory flow path with the circulatory flow path in fluid communication with the interior of the second compliance chamber, the second end of the second compliance chamber being sealed from the surrounding atmosphere such that the interior of the second compliance chamber is isolated from the surrounding atmosphere, 
a third attachment at which either the first compliance chamber or the second compliance chamber is attached via either the first attachment or the second attachment, respectively, to the 
wherein only one of the first compliance chamber or the second compliance chamber is alternatively attached to the circulatory flow path; and
a reservoir in fluid communication with the circulatory flow path; wherein the circulatory flow path extends through the module, past the third attachment that is attached to either the first compliance chamber or the second compliance chamber, past or through the reservoir, and returns to the [[first]] module. 

Allowable Subject Matter
Claims 2-7, 14, 16 and 19-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest alone or in combination a bioreactor comprising a circulatory flow path; a module including a holder dividing the module into an upper chamber and a lower chamber, the holder comprises a first and second plate aligned with one another; a pressure chamber separated from the lower chamber by a flexible membrane; a first compliance chamber, comprising a first end and a second end with a cross-sectional area at the first end larger than a cross-sectional area at the second end, the first end of the first compliance chamber comprising a first attachment for attaching the first compliance chamber to the circulatory flow path, the second end of the first compliance chamber open to the surrounding atmosphere; a second compliance chamber also comprising a first and second end, the first end of the second compliance chamber comprising a second attachment for attaching the second compliance chamber to the circulatory .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799
/LYDIA EDWARDS/
Examiner
Art Unit 1799



LE